Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22, 23 are allowance over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2020/0226776 A1 discloses The example SIPP accelerator 700 of FIG. 7 includes the example cost computation manager 706 to generate and/or otherwise determine matching costs corresponding to a difference in image locations of pixels included in different images. For example, the cost computation manager 706 can correspond and/or otherwise implement at least one of the cost matching engine 108 or the cost consolidation engine 110 of FIG. 1. The example cost computation manager 706 includes means to retrieve a first descriptor associated with a first pixel of a first image (e.g., the example left descriptor 230 of FIG. 2C) and descriptors associated with second pixels of a second image (e.g., the 96 right descriptors 234 of FIG. 2C) and determine at least one of a pixel intensity value of the first pixel or disparities associated with the first pixel. For example, the cost computation manager 706 can calculate a disparity by evaluating and/or otherwise executing at least one of Equation (4) or Equation (5) above.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … searching an accelerator image repository based on the acceleration
  function and the first acceleration performance to determine a first image that meets the acceleration requirement and to obtain a first descriptor and a first acceleration model of the first image , wherein the first descriptor is a first identifier or a first location of the first image, wherein the accelerator image repository comprises images and image information, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195